DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's amendments and remarks, filed on 09/13/2022, are acknowledged. Applicant's arguments have been fully considered. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application. Rejections and/or objections not reiterated from the previous office actions are hereby withdrawn.
Status of Claims
Claims 1-10, 14, and 17-19 are under examination. 
Claims 11-13, 15, and 16 are cancelled. Claims 18 and 19 are newly added.
Domestic Priority
Applicant' s claim for the benefit of priority under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. The instant application claims priority to PCT/IB2017/000417, filed 03/13/2017. 
Information Disclosure Statement
The information disclosure statement (IDS) document(s) submitted on 10/12/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS document(s) has/have been fully considered by the examiner. However, Applicant is reminded that it is desirable to avoid the submission of long lists of documents if it can be avoided. As set forth in MPEP 2004, applicant is directed to eliminate clearly irrelevant and marginally pertinent cumulative information. If a long list is submitted, highlight those documents which have been specifically brought to applicant's attention and/or are known to be of most significance. See Penn Yah Boats, Inc. v. Sea Lark Boats, Inc., 359 F.Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aft'd, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d1823 (Fed. Cir. 1995). Applicant has cited hundreds of references, many of which are clearly irrelevant to the claimed invention. 
Applicant's duty of disclosure of material and information is not satisfied by presenting a patent examiner with "a mountain of largely irrelevant material from which he is presumed to have been able, with his experience and with adequate time, to have found the critical [material]. It ignores the real world conditions under which examiners work." Rohm & Haas Co. v. Crystal Chemical co., 722 F.2d 1556, 1573 [220 USPQ 289] (Fed. Cir. 1983), cert. Denied, 469 U.S. 851 (1984). Patent applicant has a duty not just to disclose pertinent prior art references but to make a disclosure in such a way as not to "bury" it within other disclosures of less relevant prior art; see Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 USPQ2d 180i (N~D. Ind. 1992); Molins PLC v. Textron Inc., 26 USPQ2d 1889, at 1899 (D.Del 1992); Penn Yan Boats, Inc. v. Sea Lark Boats, Inc. et aL, 175 USPQ 260, at 272 (S.D. FI. 1972).
Objections
The abstract remains objected to because the abstract does not commence on a separate sheet and includes other application material and/or information (e.g. information relating to the International Application). Correction is required. See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts. As applicant has not addressed this issue via amendment, the examiner has interpreted this as a request that objections or requirements as to form not necessary to further consideration of the claims be held in abeyance until allowable subject matter is indicated.
The specification remains objected to as it contains non-standard section headings. Appropriate correction is required. See 37 CFR 1.77(b) for guidelines for the preparation of patent specifications. As applicant has not addressed this issue via amendment, the examiner has interpreted this as a request that objections or requirements as to form not necessary to further consideration of the claims be held in abeyance until allowable subject matter is indicated.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10, 14, and 17-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The United States Patent and Trademark Office published revised guidance on the application of 35 U.S.C. § 101. USPTO’s 2019 Revised Patent Subject Matter Eligibility Guidance (“Guidance”). Under the Guidance, in determining what concept the claim is “directed to,” we first look to whether the claim recites:
(1) any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes) (Guidance Step 2A, Prong 1); and
(2)    additional elements that integrate the judicial exception into a practical application (see MPEP § 2106.05(a)-(c), (e)-(h)) (Guidance Step 2A, Prong 2).
Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim contains an “‘inventive concept’ sufficient to ‘transform’” the claimed judicial exception into a patent-eligible application of the judicial exception. Alice, 573 U.S. at 221 (quoting Mayo, 566 U.S. at 82). In so doing, we thus consider whether the claim:
(3)   adds a specific limitation beyond the judicial exception that are not “well-understood, routine and conventional in the field” (see MPEP § 2106.05(d)); or 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (January 7, 2019). 
(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.(Guidance Step 2B). See Guidance, 84 Fed. Reg. at 54-56.
Guidance Step 1: 
The instant claims are directed to a computer implemented method that performs a process, and therefore falls within one of the four statutory categories. Thus, the claim is directed to one of the statutory categories of invention. MPEP 2106.03.
A. Guidance Step 2A, Prong 1
As discussed in the MPEP, abstract ideas include mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations; see MPEP § 2106.04(a)(2), subsection I); certain methods of organizing human activity (see MPEP § 2106.04(a)(2), subsection II); and mental processes (concepts performed in the human mind including an observation, evaluation, judgment, opinion; see MPEP § 2106.04(a)(2), subsection III). In this case, the following steps encompass the abstract idea:
A) analysing the target RNA editing profile in sample that have been treated with said drug or compound or molecule, in order to obtain the proportion of RNA editing level of said target for each of its editing isoforms or sites…
A) c) analyzing said at least one target RNA…
A) d): by an univariable analysis statistical method, evaluating…; ii) by a multivariable analysis…; e) building an algorithm…wherein step 1) d) -i) comprises a step of calculating… (continued up until the end of step B).
B): calculating the end value…;
C) determining whether said drug or compound is at risk…; 
In this case, the above steps encompass analyzing data and performing calculations that could reasonably be performed by a scientist with a pen and paper. That is, there is nothing in the claims themselves that foreclose these steps from being performed by a human. Accordingly, such steps amount to mental observations and/or evaluations that fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG (Section I, 84 Fed. Reg. at 52). Even if a processor what recited for performing these steps, the claim does not negate the mental nature of these limitations because the claim here merely uses it as a tool to perform the otherwise mental processes. See also Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1340 (Fed. Cir. 2017) (“[A]n invention directed to collection, manipulation, and display of data was an abstract process”). 
Additionally, the above steps encompass mathematical concept because the act of performing calculations constitutes a mathematical relationship. The Supreme Court has identified a number of concepts falling within this grouping as abstract ideas including: a procedure for converting binary-coded decimal numerals into pure binary form, Gottschalk v. Benson, 409 U.S. 63, 65, 175 USPQ2d 673, 674 (1972); a mathematical formula for calculating an alarm limit, Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ2d 193, 195 (1978); the Arrhenius equation, Diamond v. Diehr, 450 U.S. 175, 191, 209 USPQ 1, 15 (1981). Therefore, the claimed steps clearly encompass a mathematical concept under the Revised Guidance. See also MPEP 2106.04 and 2106.05(II), and October 2019 Update at Section I.B. 
B. Guidance Step 2A, Prong 2
This part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. In this case, the claimed steps that are not part of the abstract idea are as follows: 
A) a) selecting at least one target…; selecting at least one cell line…; selecting a positive control…; selecting a collection of molecules…; b) treating cells of said cell line…; d) -iii) selecting the combination…;
In this case, the claimed selecting steps encompass selecting data for subsequent manipulation by the abstract idea. As such, these steps amount to insignificant extra-solution activity. With regard to the treating step, this amounts to a nominal or tangential addition to the claim that amounts to nothing more than extra-solution activity and/or instructions to “apply” the exception in a generic way. See MPEP 2106.05(g) and 2106.05(h). Notably, MPEP 2106.05(g) provides the following examples of activities that the courts have found to be insignificant extra-solution activity. Accordingly, the claim as a whole does not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception. In summary, there is no specific improvement over prior computer systems (See, e.g. McRO) nor do the claims results in applying the judicial exception to effect a particular treatment (see, e.g. Vanda memo). [Step 2A, Prong 2: NO] 
            
C. Guidance Step 2B: 
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. In this case, the claims do not include additional steps and/or elements appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception(s) for the following reasons: 
As discussed above, the above non-abstract steps (including the full limitations and not just the verbs) amount to nothing more than insignificant extra-solution activity and/or instructions to “apply” the exception in a generic way. Moreover, the courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. See MPEP 2106.05(d)(Part II).
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;
Furthermore, the examiner takes official notice that the above selecting and treating steps are routine and conventional in the art of molecular biology and drug development. Therefore, these steps remain insignificant extra-solution activity even upon reconsideration, and do not amount to significantly more. Thus, the independent claim(s) as a whole do not amount to significantly more than the exception itself. Therefore, the claim(s) is/are not patent eligible. 

D. Dependent Claims
Dependent claims 2-10, 14, and 17-19 have also been considered under the two-part analysis but do not include additional steps/elements appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception(s) for the following reasons. With regards to claims 2-10, 14, 17-19, these claims are directed to steps that further limit the specificity of the abstract idea or the nature of the data used by the abstract idea. As such, these claims are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more for reasons discussed above (Step 2A, prong 1, analysis). For additional guidance, applicant is directed generally to the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50).


Claim rejections - 35 USC § 112, 2nd Paragraph

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-10, 14, and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims that depend directly or indirectly from claim(s) 1 is/are also rejected due to said dependency.   
Claim 1 recites “A computer implemented method for in vitro predicting the probability or the risk of a drug, a compound or a molecule, to induce side effects in a patient, said method using as a target exhibiting an adenosine to inosine (A-to-I) editing of RNA, the pre-mRNA of which being the substrate of ADARs enzymes, the action of said ADARs leading to the production of different isoforms or sites.” In this case, the preamble recites “use” recitations (e.g. using a target) and active method steps (e.g. action leading to the production of isoforms) that have no apparent connection with the body of the claim. Accordingly, it is unclear what limiting effect of the claimed method is intended. Applicant is reminded that a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone [See MPEP 2111.02]. Clarification is requested via amendment. For purposes of examination, these steps are all interpreted as intended use. If applicant intends otherwise, the claims should be amended to recite these steps in the body of the claims.
Claim 1 recites “wherein said target RNA editing profile is obtained as obtained for a molecule of the collection of molecules in the algorithm obtained for said side effects and wherein said algorithm is an algorithm for…”. Firstly, the phrase “is obtained as obtained” is nonsensical and therefore it is unclear what limiting effect is intended. The examiner believes this appears to be a grammatical error. Correction is requested via amendment. Secondly, there is lack of antecedent basis for “the algorithm” as there is no previous mention of this term in the claim. Correction is requested via amendment. 
Claim 1 (step a) recites “…at least one target exhibiting an A-to-I editing of RNA”. It is unclear what structural and/or functional limitation is intended by an “A-to-I editing of RNA”. A review of the specification does not provide any limiting definition that would serve to clarify the scope of said “editing”. Clarification is requested via amendment. 
Claim 1 (step e) recites “building an algorithm” using said combination of isoforms/or editing sites. This phrase is problematic for several reasons. (1) It is unclear what structural and/or functional limitation is intended by the term “building”.  Such generic functional claim language amounts to descriptions of problems to be solved and covers all means or methods of performing the claimed function, e.g. computers can be programmed to construct mathematical model in many ways. Without any disclosure as to the way the instantly claimed invention performs the claimed functions, the claims fail with regards to “particularly pointing out and distinctly claiming” the invention. Clarification is requested via amendment. (2) It is unclear as to the metes and bounds of the term “algorithm” such that the artisan would understand what structural (i.e. mathematical) form is intended, i.e. in what way are said isoforms and editing sites mathematically related in the algorithm. The Oxford dictionary defines the term “algorithm” to mean a process or set of rules to be followed in calculations or other problem-solving operations, especially by a computer. In other words, an algorithm must establish a correlation with parameters and/or variables which define the algorithm, since these are the place-holders for the data. In this case, however, a review of the specification does not provide any relationship (mathematical or otherwise) between the claimed function and the datasets nor does it clarify the scope of this term or what mathematical structure and/or operations is intended. Clarification is requested via amendment. In addition, the phrase “isoforms/or editing sites” appears to be grammatically incorrect. The examiner suggests amending this limitation to recite “isoforms and/or editing sites”. 
Claim 1 (step d) recites “wherein step 1) d) -i) comprises…”. There is no previous recitation of “step 1)” in the claim, therefore there is lack of antecedent basis for this limitation. Notably, claim 1 previously recites “step A)” or step a), b), c), or d). Clarification is requested via amendment.
Claim 17 recites “the bioinformatics analysis…”. There is no previous mention of “bioinformatics analysis” in the claim, therefore there is lack of antecedent basis for this limitation. Clarification is requested via amendment.
Claim 18 recites “wherein in said algorithm the sites combination capable of discriminating…”. The phrase “said algorithm the sites combination” is non-sensical and appears to be grammatically improper. Therefore, it is unclear what limiting effect is intended by this phrase. Clarification is requested via amendment.
Claim 19 recites “wherein in said algorithm the isoforms combination capable of discriminating…”. The phrase “said algorithm the isoforms combination” is non-sensical and appears to be grammatically improper. Therefore, it is unclear what limiting effect is intended by this phrase. Clarification is requested via amendment.
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PABLO S WHALEY whose telephone number is (571)272-4425.  The examiner can normally be reached between 1pm-9pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Anita Coope can be reached at 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PABLO S WHALEY/Primary Examiner, Art Unit 3619